       Case 4:19-cv-03105 Document 1 Filed on 08/19/19 in TXSD Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

INTERNATIONAL BAPTIST CHURCH                       §
OF HOUSTON,                                        §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §   Civil Action No. 4:19-cv-3105
                                                   §
MESA UNDERWRITERS SPECIALTY                        §
INSURANCE COMPANY,                                 §
                                                   §
       Defendant.                                  §

     DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY’S
                        NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Defendant Mesa Underwriters Specialty Insurance Company (“MUSIC”) files this Notice

of Removal and respectfully shows the following.

I.     THE COURT HAS DIVERSITY JURISDICTION

       A. The Sole Plaintiff and Sole Defendant are Diverse

       Removal is proper under 28 U.S.C. § 1446(a)(1) because there is complete diversity of

citizenship between Plaintiff and Defendant. For purposes of diversity of citizenship, IBC is a

citizen of the State of Texas because it is a nonprofit corporation formed in Texas with its principal

place of business located at 15330 Willow River Drive, Houston, Texas 77095. See Ex. 2 ¶ 1.

MUSIC is a citizen of the State of New Jersey, being an insurance company formed in New Jersey

and having its principal place of business at 40 Wantage Ave., Branchville, New Jersey 07890.

See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (holding corporations are a citizen of the state

in which they are incorporated and in the state in which their principal place of business is located).

Based on the foregoing, the parties are completely diverse within the meaning of § 1332(a).



MUSIC’S NOTICE OF REMOVAL                                                                     PAGE 1
       Case 4:19-cv-03105 Document 1 Filed on 08/19/19 in TXSD Page 2 of 5



       B. The Amount in Controversy Exceeds $75,000

       Plaintiff states that it seeks monetary relief “over $200,000, but not more than $1,000,000”

Ex. 2 ¶ 4. Therefore, the amount in controversy exceeds the $75,000 threshold required to invoke

diversity jurisdiction. 28 U.S.C. § 1332(a); see St. Paul Reinsurance Co., Ltd. v. Greenberg, 134

F.3d 1250, 1253 (5th Cir. 1998) (noting the district court examines the complaint to determine

whether it is facially apparent that the claim exceeds the jurisdictional minimum); see also KVOS,

Inc. v. Associated Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to

establish amount in controversy).

II.    VENUE IS PROPER

       Venue in this district is proper in the United States District Court for the Southern District

of Texas, Houston Division, under 28 U.S.C. §§ 124(c)(3) and 1446(a) in that the Southern District

of Texas, Houston Division encompasses Harris County, Texas and is “the district and division

embracing the palace were such action is pending.”

III.   THE REMOVAL SATISFIES SECTION 1446(a) AND LOCAL RULE CV-81

       Pursuant to 28 U.S.C. §1446(a) and Local Rule CV-81 attached hereto are: (1) an index of

documents filed in the state court case that clearly identifies each document and indicates the date

the document was filed (see Exhibit 5); (2) a copy of the docket sheet in the state court action (see

Exhibit 4); (3) copies of each pleading that asserts a cause of action, answers to such pleadings,

process, and orders filed in the state court action (see Exhibits 1 through 3); and (4) a civil cover

sheet (Exhibit 6).

       Pursuant to Local Rule CV-81, MUSIC provides the following information:

       A. All executed process

       See Exhibit 1.




MUSIC’S NOTICE OF REMOVAL                                                                    PAGE 2
    Case 4:19-cv-03105 Document 1 Filed on 08/19/19 in TXSD Page 3 of 5



     B. Pleadings asserting causes of action

     Plaintiffs Original Petition is attached hereto as Exhibit 2. MUSIC’s Original Answer is

     attached as Exhibit 3.

     C. Orders signed by the state judge

     None.

     D. Docket sheet

     The state court docket sheet is attached as Exhibit 4.

     E. Index of matters being filed

     An index of filings is attached as Exhibit 5.

     F. List of counsel of record involved in the case:

     Attorneys for Plaintiff, International Baptist Church of Houston

     James Willis
     State Bar No. 24088654
     jwillis@dalyblack.com
     Richard D. Daly
     State Bar No. 00796429
     rdaly@dalyblack.com
     Daly & Black, P.C.
     2211 Norfolk St., Suite 800
     Houston, TX 77098
     Telephone: (713) 655-1405

     Attorneys for Mesa Underwriters Specialty Insurance Company

     Stephen A. Melendi
     State Bar No. 24041468
     stephenm@tbmmlaw.com
     Matthew Rigney
     State Bar No. 24068636
     mattr@tbmmlaw.com
     Tollefson Bradley Mitchell & Melendi, LLP
     2811 McKinney Avenue, Suite 250 West
     Dallas, TX 75204
     Telephone: (214) 665-0100




MUSIC’S NOTICE OF REMOVAL                                                              PAGE 3
      Case 4:19-cv-03105 Document 1 Filed on 08/19/19 in TXSD Page 4 of 5



       Pursuant to 28 U.S.C. §1446(d), promptly after MUSIC files this Notice of Removal,

written notice of the filing will be given to Plaintiff IBC, and a true copy of this Notice of Removal

will be filed with the Clerk of the Harris County District Court, the state court from which this

action was removed.

IV.    PRAYER

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a), and the matter

was removed in accordance with section 1446(a) and this Court’s Local Rules. Accordingly,

Defendant respectfully prays that the United States District Court for the Southern District of

Texas, Houston Division, file the Notice of Removal, assume jurisdiction of this lawsuit, and issue

all such further orders and processes as may be necessary.

                                               Respectfully submitted,


                                               /s/ Stephen A. Melendi
                                               Stephen A. Melendi — Attorney in Charge
                                               Texas Bar No. 24041468
                                               Southern District No. 38607
                                               stephenm@tbmmlaw.com
                                               Matthew Rigney
                                               State Bar No. 24068636
                                               Southern District No. 2870042
                                               Tollefson Bradley Mitchell & Melendi, LLP
                                               2811 McKinney Avenue, Suite 250
                                               Dallas, Texas 75204
                                               Telephone:     214-665-0100
                                               Facsimile:     214-665-0199
                                               ATTORNEYS FOR DEFENDANT MESA
                                               UNDERWRITERS SPECIALTY INSURANCE
                                               COMPANY




MUSIC’S NOTICE OF REMOVAL                                                                    PAGE 4
      Case 4:19-cv-03105 Document 1 Filed on 08/19/19 in TXSD Page 5 of 5



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of August 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will electronically send notification to

the following counsel of record.

James Willis
Richard D. Daly
Daly & Black, P.C.
2211 Norfolk St., Suite 800
Houston, TX 77098
Telephone: (713) 655-1405
Fax: (713) 655-1587
ATTORNEYS FOR PLAINTIFF


                                            /s/ Stephen A. Melendi
                                            Stephen A. Melendi




MUSIC’S NOTICE OF REMOVAL                                                                PAGE 5
